Almand, Chief Justice.
This appeal is from an order denying. the appellant’s petition for the writ of habeas corpus. The appeal was docketed in this court on June 15, 1971. The enumeration of errors was filed on July 12, 1971. For failure to comply with Rule 14 of this court which requires the filing of the enumeration of errors within 20 *194days of the docketing of the appeal, this appeal must be and is
Submitted September 13, 1971
Decided September 27, 1971
Rehearing denied October 12, 1971.
Jerome Young, pro se.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, Mathew Robins, Assistant Attorneys General, for appellee.

Dismissed.


All the Justices concur.